Case 20-10324     Doc 103      Filed 05/11/20 Entered 05/11/20 14:30:13            Desc Main
                                Document     Page 1 of 2


                 United States Bankruptcy Court
                          District of Massachusetts (Boston)
 ______________________________________________
 In re Barry Wisner Chapin,                             )
                                                        )
         Debtor                                         ) Case No. 20-10324
         Address: 34 Fairfield St, Apt. 2               )
                   Boston, MA 02116                     )
                                                        ) Chapter 7
 Last four digits of Social-Security or Individual Tax- )
 Payer-Identification No(s): 6215                       )
 ______________________________________________)


           NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

         Please take notice that the undersigned Michael S. Denham hereby appears as
 counsel for the Child Support Enforcement Division of the Massachusetts Department of
 Revenue, a creditor in the above-captioned Chapter 7 case, and requests that all parties in
 interest serve copies of notices, papers and orders served or filed in this case upon the
 undersigned counsel via ECF or United States mail, first class, postage prepaid.


                                             /s/ Michael S. Denham
                                             Michael S. Denham, Esq.
                                             BBO # 694831
                                             Massachusetts Department of Revenue
                                             Child Support Enforcement Division
                                             P.O. Box 9561
                                             Boston, MA 02114-9561
                                             (617) 626-2398
                                             denhamm@dor.state.ma.us



 DATED: May 11, 2020
Case 20-10324      Doc 103     Filed 05/11/20 Entered 05/11/20 14:30:13          Desc Main
                                Document     Page 2 of 2


                 United States Bankruptcy Court
                           District of Massachusetts (Boston)
 ______________________________________________
 In re Barry Wisner Chapin,                             )
                                                        )
         Debtor                                         ) Case No. 20-10324
         Address: 34 Fairfield St, Apt. 2               )
                   Boston, MA 02116                     )
                                                        ) Chapter 7
 Last four digits of Social-Security or Individual Tax- )
 Payer-Identification No(s): 6215                       )
 ______________________________________________)

                              CERTIFICATE OF SERVICE

         I, Michael S. Denham, certify that on May 11, 2020, I filed the foregoing
 document using the CM/ECF system and by doing so, served the following CM/ECF
 participants:

 David G. Baker, Esq.                            Reneau J. Longoria, Esq.
 Christopher M. Condon, Esq.                     Richard T. Mulligan, Esq.
 Kathleen R. Cruickshank, Esq.                   Harold B. Murphy, Chaptecr 7 Trustee
 Elizabeth Dailey, Esq.                          John B. O’Donnell, Esq.
 Andrew W. Evans, Esq.                           Richard B. Reiling, Esq.
 John Fitzgerald, Assistant U.S. Trustee         Ellen A. Shapiro, Esq.
 Kevin Gaughen, Esq.
 Dean Lennon, Esq.

      I also certify that on this date I served a copy of same on the following non-
 CM/ECF participants listed below by first class mail, postage prepaid:

 Barry Wisner Chapin                          Ryan M. Aboud
 34 Fairfield St, Apt. 2                      Backer Aboud Poliakoff & Foelster, LLP
 Boston, MA 02116                             The Arbor Suite 420
                                              400 S. Dixie Highway
                                              Boca Raton, FL 33342
 Craig R. Jalbert                             Catherine McGlennon
 Verdolino & Lowey, P.C.                      Engel & Voelkers
 124 Washington Street                        c/o Murphy & King
 Foxboro, MA 02035                            One Beacon Street
                                              Boston, MA 02108

        Signed under the pains and penalties of perjury on May 11, 2020.

                                             /s/ Michael S. Denham
                                             Michael S. Denham
